Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 17, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147743                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147743
                                                                    COA: 308244
Bay CC: 10-010892-FH
  ROBERT RICHARD-HOWARD NELSON,
            Defendant-Appellant.

  _____________________________________/

         On October 8, 2014, the Court heard oral argument on the application for leave to
  appeal the July 30, 2013 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 17, 2014
           h1014
                                                                               Clerk